Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 12/21/2021.
In accordance with Applicant’s amendment, claims 1, 3-4, 6, 8-9, 12, 14-15, and 17-20 are amended and claims 2, 5, 7, and 13 are cancelled.  Claims 1, 3-4, 6, 8-12, and 14-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 USC §102 and §103 rejections applied to claims 1, 3-4, 6, 8-12, and 14-20 are withdrawn in response to applicant’s amendment.
The 35 U.S.C. §112(d) rejection of claims 19-20 is withdrawn in response to applicant’s amendment.
The claim interpretation under 35 USC §112(f) applied to the modules (claims 1-4) in the previous office action is no longer applicable in view of applicant’s amendment removing the claim limitations that invoked §112(f).

Response to Arguments
Applicant's arguments (Remarks at pgs. 2-3) with respect to the §101 rejection of claims 1-20 have been considered, but are primarily raised in support of new limitations added to independent claims 1/6/19/20 that have not been previously presented or addressed, and therefore the amendments and supporting arguments are believed to be fully addressed via the updated §101 rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claim 1 was amended on 12/21/2021 to recite the new limitation of “a positioning engine configured to obtain location information of a target user.”  Although the Specification describes receiving location information of a user (see, e.g., Spec. at pg. 1, line 29), the Specification does not describe or otherwise show possession of a “positioning engine, ” as now recited in claim 1.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 3-4 depend from claim 1 and are similarly deficient based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6, 8-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1, 3-4, 6, 8-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the device (claims 1 and 3-4), method (claims 6, 8-12, 14-18), computing device (claim 19), and non-transitory computer readable storage medium (claim 20) and computer device (claim 19) are directed to potentially eligible categories of subject matter (machine, process, machine, and article of manufacturer, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
However, because claims 1-5 and 20 could be amended to include hardware elements to satisfy Step 1, these claims are further analyzed (along with claims 6-19) below under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing commercial interactions (marketing/sales activities or behaviors) or managing personal behavior of users (e.g., shopping behaviors customers/consumers) pursuant to providing recommendations for purchasing commodities.  The limitations reciting the abstract idea, as set forth in independent claim 1 are identified in bold text below, whereas the additional elements are presented in plain text:
a positioning engine configured to obtain location information of a user (The “obtain” step covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since the location information received data directly pertains to a user, e.g., customer/shopper, to whom a commodity is to be recommended.  In addition, the “receive” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
a determining circuit configured to determine commodity information for the target user according to the location information of the user (The “determine” covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since this activity directly pertains to a commodity and target user and location, e.g., consumer/shopper); and
a display configured to display the commodity information to the target user (The “display” step covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since displaying commodity information to a target user encompasses, e.g., recommending a commodity, providing a discount.  In addition, the “display” step encompasses insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)),
wherein the determining circuit is further configured to determine commodity information for the target user by performing operations comprising:
acquiring a hotspot area (The “acquiring” step covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since the acquired hotspot area, i.e., a hot-sale area or crowded area directly pertains to marketing activity, e.g., location-based marketing recommendations.  In addition, the “acquiring” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
determining whether the target user is in the hotspot area according to the location information of the target user (The “determining” step covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since this activity directly pertains to a commodity and target user and location, e.g., consumer/shopper, such as for providing location-based recommendations based on the determination);
determining commodity information for the target user based on historical shopping behaviors of a plurality of first sample users when the target user is not in the hotspot area, wherein the plurality of first sample users comprise the target user (The “determining” step covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since this activity directly pertains to shopping behavior of users and pertain to a target user, e.g., consumer/shopper, such as for providing location-based commodity recommendations based on the determination); and
determining commodity information for the target user based on the historical shopping behaviors of the plurality of first sample users and sales volume of commodities in the hotspot area when the target user in the hotspot area (The “determining” step covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since this activity directly pertains to shopping behavior of users and pertain to a target user, e.g., consumer/shopper, such as for providing location-based commodity recommendations based on the determination),
wherein the determining whether the target user is in the hotspot area according to the location information of the target user comprises: calculating a Euclidean distance between location coordinates of the target user and a center point of the hotspot area; and comparing the Euclidean distance to a radius of the hotspot area such that if the Euclidean distance is greater than the radius, the target user being not in the hotspot area, and otherwise, the target user being in the hotspot area (The “calculating” and “comparing” steps covers commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior since these steps directly pertain to determining marketing related information for a target user, e.g., consumer/shopper, such as for providing location-based commodity recommendations based on the determination.  In addition, the “calculating” and “comparing” may be implemented mathematical relationships, formulas, or calculations, as noted at pgs. 16-17of the Specification, such that, even if not deemed as part of the same abstract idea as the one discussed above, this activity would nevertheless fail to render the claim eligible because “Adding one abstract idea (math) to another abstract idea…does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test)).
Independent claims 6, 19, and 20 recite similar limitations as claim 1 and are therefore found to be directed to the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  With respect to independent claims 1/6/19/20, the additional elements are directed to: a positioning engine, a determining circuit, a display (claim 1), a computing device, processor, and  memory having computer readable instructions stored thereon (claim 19), and a non-transitory computer readable storage medium (claim 20), whereas it is noted that independent claim 6 does not include any additional elements to evaluate because the steps are disembodied because no elements (hardware, software, etc.) are recited in the claim.  The engine, circuit, display, computing device, processor, memory having computer readable instructions, and non-transitory computer readable storage medium have been evaluated, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions (software) to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Although the obtain, display, and acquiring steps are deemed as part of the abstract idea, even if considered as additional elements and evaluated separately, these elements are directed to insignificant extra-solution data gathering and output activities, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/6/19/20, the additional elements are directed to: a positioning engine, a determining circuit, a display (claim 1), a computing device, processor, and  memory having computer readable instructions stored thereon (claim 19), and a non-transitory computer readable storage medium (claim 20), whereas it is noted that independent claim 6 does not include any additional elements to evaluate because the steps are disembodied because no elements (hardware, software, etc.) are recited in the claim.  The engine, circuit, display, computing device, processor, memory having computer readable instructions, and non-transitory computer readable storage medium have been evaluated and determined to require, at most, generic computing elements and instructions/software that serve to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Although the obtain, display, and acquiring steps are deemed as part of the abstract idea, these activities nevertheless amount to insignificant extra-solution data gathering or output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 3-4, 8-12, and 14-18 recite the same abstract idea as recited in the independent claims, and have been found to recite further details that are part of the abstract idea itself (when analyzed under Step 2A Prong One).  The inclusion of mathematical calculations, relationships, or equations in dependent claims 3-4, 8, 10-14, and 16 has been evaluated and considered part of the abstract idea itself since these activities cover commercial interactions (e.g., advertising/marketing or sales activities) or managing personal behavior, however even if not considered as part of the abstract idea and instead deemed as mathematical calculations/formulas/relationships, these activities nevertheless fail to render these claims eligible because “Adding one abstract idea (math) to another abstract idea…does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Allowable over the prior art
Claims 1, 3-4, 6, 8-12, and 14-20 are allowable over the prior art of record of record.  With respect to independent claims 1/6/19/20, although the prior art of record has been shown to teach computer implemented features for obtaining location information of target users, determining commodity information (e.g., recommendations) for target users, and displaying commodity information to target users (For evidence of the prior art’s teaching of the preceding subject matter, please see the Non-Final rejection mailed on 9/30/2021 with citations to Tapley et al. (US 2013/0282520), the prior art of record does not teach the sequence of limitations requiring the determination of commodity information for the target user by performing operations comprising: acquiring a hotspot area; determining whether the target user is in the hotspot area according to the location information of the target user; determining commodity information for the target user based on historical shopping behaviors of a plurality of first sample users when the target user is not in the hotspot area, wherein the plurality of first sample users comprise the target user; and determining commodity information for the target user based on the historical shopping behaviors of the plurality of first sample users and sales volume of commodities in the hotspot area when the target user in the hotspot area, wherein the determining whether the target user is in the hotspot area according to the location information of the target user comprises: calculating a Euclidean distance between location coordinates of the target user and a center point of the hotspot area; and comparing the Euclidean distance to a radius of the hotspot area such that if the Euclidean distance is greater than the radius, the target user being not in the hotspot area, and otherwise, the target user being in the hotspot area, as recited in amended independent claim 1 and similarly encompassed by independent claims 6/9/20, thereby rendering claims 1/6/9/20 and their respective dependent claims as allowable over the prior art.  These claims are not allowed, however, because they stand rejected under 35 USC §101, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RFID study tracks supermarket shopper pattern. Anonymous. Drug Store News. New York: Jun 6, 2005. Vol. 27, Iss. 8; pg. 6, 1 pgs.:  discloses the use of mobile computing technology to track shopper movements.
Wang et al. (US 2015/0324812): discloses a method/device for obtaining customer traffic distribution, including receiving coordinates from a plurality of mobile devices within an environment divided into a plurality of grids (at least paragraphs 42, 47, 52, 61, 93, 117, and Figs. 1-8), determining a grid to which the mobile devices belong based on the coordinate data of the mobile devices (at least paragraphs 47, 78, 62, and 65-66), determining a number of mobile devices in each grid (paragraphs 35, 69, and 125), and outputting a distribution map of customer traffic, flow, and density based on the number of mobile devices in each grid (paragraphs 38, 73, 87-88, 99-100, 128, and Fig. 7).
Sorensen (US 2004/0111454): discloses shopping environment analysis features, including tracking paths of a plurality of persons and determining a number of mobile devices in each grid (at least paragraphs 33, 41,64 and Figs. 3 and 11:  e.g.,  output a shopper density graph 150 showing the results. The density measure may be calculated from a plurality of shopper paths from one shopping environment, or based on normalized shopper position data from a plurality of shopper environments. The shopping environment is typically resolved into regions of equal area, for example, by means of a rectangular or square grid; tracking system computer 74 and a plurality of tracking sensors 76a-76d configured to track the position of shopper tag 80, non-shopper tag 81, environment tag 82, and product tag 84 within shopping environment).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/15/2022